UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                       __________________

                          No. 95-30647
                        Summary Calendar
                       __________________



     Israel Bryan Harris; Angela Marie Harris; and Athena Maria
Harris, for and on behalf of her minor child, Crystal Lynn Harris,

                                        Plaintiffs-Appellants,

                               versus

     United States Air Force and United States Department of the
Navy,

                                        Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           (94-CV-3965)
         ______________________________________________
                        December 21, 1995



Before KING, SMITH and BENAVIDES, Circuit Judges.

Per Curiam:*

     This is an appeal from the district court's order dismissing

plaintiffs-appellants' Federal Tort Claims Act suit for lack of

subject matter jurisdiction.   We have reviewed the record and find



*
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
that the district court correctly found that the Feres doctrine

barred appellants' claim.   The judgment of the district court is

affirmed for the reasons carefully and correctly set out in its

order granting the defendants-appellees' motion to dismiss.   See

also Schoemer v. United States, 59 F.3d 26 (5th Cir. 1995), cert.

denied, 1995 WL 588294 (U.S. Nov. 27, 1995).

AFFIRMED.




                                2